DETAILED ACTION
Response to Amendment
	The amendments filed on 12/18/2020 does put the application in condition for allowance.
	Examiner withdraws all objections and rejections in prior office action due to the amendments.
The following is an examiner’s statement of reasons for allowance:
Chin (Nature Medicine Volume 17 Number 8, August 2011) in view of Sirley (Analyst, 2011, 136, 4745), Cheung (US Pub No. 2011/0243790), Jalai (US Pat No. 6,942,778) and Uhrich (US Pub No. 2007/0269883) are the closest prior art.
Chin et al. teaches a method for preparing an integrated type microfluidic electrochemical biosensor system [Fig. 1a-f] for rapid biochemical analysis, the integrated type microfluidic electrochemical biosensor system [Discussion section, second paragraph, page 1018] comprises:
a continuous feeding unit [Fig. 1d and 1e, Page 1016, second column], wherein the continuous feeding unit sequentially transports a lead eluent [Lead wash], a sample solution [Sample], a sample eluent [Buffer wash], a signal probe solution [Gold label antibody], a signal probe eluent [Buffer wash], and an electrochemical detection buffer solution [Silver reagents and Water wash];
a biosensor including a microfluidic chip [Page 1015, second column, first paragraph]  wherein the microfluidic chip has one or more micro-channel networks [Fig. 1]; 
Sirley et al. discloses a microfluidic device with a screen printed carbon electrode applied for IgG specific antibodies [Abstract]. 
Cheung et al. discloses a microfluidic device in figure 3 and 4, which comprises a power system for providing power to a pump [0025]. 

Uhrich et al. teaches a method involving a PDMS substrate which are patterned with biomolecular inks such as igG as seen in figure 1 [0085] where a PDMS frame [PDMS stamp, 0085] is used to expose and protect areas of the underlying substrate to oxygen plasma.
The references would not have been obvious to combine with the teaching of modified Chin et al. without invoking impermissible hindsight from knowledge gleaned only from the applicant’s disclosure, and such a reconstruction would be improper.	
These reference, nor any other reference or combination of reference in the prior art suggest or render obvious the limitations of “fixing a capture probe on a surface of the electrode array; 
covering the capture probe fixed on the surface with a polydimethylsiloxane frame;
treating the microfluidic chip and the electrode array with plasma;
removing the polydimethylsiloxane frame;
aligning the one or more micro-channel networks with the electrode array so that the one or more micro-channel networks are covered with the electrode array to form a channel system; and
thermally bonding the microfluidic chip with the electrode array so that the microfluidic chip and the electrode array form a no leakage reversible or irreversible system without a machine screw or a splint,
wherein the capture probe is configured to generate a detectable signal when capturing a sample as a result of being covered with a polydimethylsiloxane frame during plasma cleaning to avoid damage by plasma, and then removing the polydimethylsiloxane frame after the plasma cleaning” in conjunction with the remaining limitations of claim 11.
Therefore, claims 11-17 are allowed.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MICHAEL Y SUN/Primary Examiner, Art Unit 1726